Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of a topical cosmetic composition as in claim 7 in the reply filed on 4/28/22 is acknowledged.
Claim 3 and 8 are withdrawn as not being directed to the elected species (directed to a food composition).
Claims 1, 2 and 4-7 are under consideration to the extent that the method comprises a topical cosmetic composition.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The IDS submitted on 6/30/20 is a duplicate and has not been considered. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al. (US 2011/0311661A1) in view of Moon Jae Hak et al. (KR20150082003A).
Behr et al. teach plant extracts and topical dermatological formulations comprising one or more plant extracts that are capable of inhibiting one or more extracellular proteases including matrix metalloprotease-1 (MMP-1) (e.g. abstract; paragraph 0147).  Behr et al. teach that the composition and method of use decreases the appearance of wrinkles in a subject (e.g. Claim 69). Behr et al. teach the inclusion of plant extracts, which may be derived from fruit, which act as antioxidants (e.g. paragraph 0010, 0046). Behr et al. teach the compositions may include one or more anti-oxidants including flavonoids, flavones, and catechins (e.g. paragraph 0155). 
Behr et al. does not teach the inclusion of heptahydroxyflavan.  This is made up for by the teachings of Moon Jae Hak et al. 
Moon Jae Hak et al. teach a method for refining an antioxidant compound from a pear peel (e.g. abstract). Moon Jae Hak et al. teach that the antioxidant is Dulcisflavan (3,3 ', 4', 5,6,7,8-heptahydroxyflavan), which is a type of flavanol-type flavonoid that takes the flavan skeleton and has a catechol structure in the B ring, which is well known as a typical antioxidant active site of flavonoid, and has a hydroxyl group at the C-ring third carbon (e.g. page 2; and Fig 7 of KR document). Moon Jae Hak et al. teach that dulcisflavan has been reported to be effective in the treatment of a variety of diseases and has antioxidant effects (e.g. page 2). 
Regarding claims 1, 2, 5, and 7, it would have been obvious to one of ordinary skill in the art to have selected heptahydroxyflavan from Moon Jae Hak et al. for use in the compositions of Behr et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are concerned with antioxidants from plant extracts, and one of ordinary skill would have been motivated in order to provide the benefits of being effective in the treatment of a variety of diseases and increased antioxidant effects, as taught by Moon Jae Hak et al. One would have predicted success as Behr et al. suggest the inclusion of antioxidants having similar structure, including catechins. 
Regarding Claim 4, Behr et al. teach that the plant extracts are to be present in an effective amount (e.g. claim 65 and 69). Behr et al. teach that by “effective amount” it is meant an amount of the plant extract or active ingredient that provides a beneficial effect in the treatment of a dermatological condition or a desired skin improvement effect, and that this amount will vary depending on the application and on the individual subject and will be readily determinable by one of skill in the art (e.g. paragraph 0173).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the heptahydroxyflavan concentration through routine experimentation to arrive at the concentration of 0.01-10 wt% in order to optimize the resulting product.
Regarding Claim 6, Behr et al. teach that the compositions are not cytotoxic (e.g. paragraph 0117; Example X). 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619